18-188-cv
Vt. Ry. v. Town of Shelburne


                                    In the
                        United States Court of Appeals
                           For the Second Circuit

                                   August Term, 2018 
                                            
                                Argued: November 8, 2018 
                                 Decided: March 7, 2019 
                                            
                                  Docket No. 18‐188‐cv 
                                                                              
                                               
                VERMONT RAILWAY, INC.,   
 
                           Plaintiff‐Counter‐Defendant ‐ Appellee, 
                                             
                                           V. 
                                             
                TOWNE OF SHELBURNE, 
                                             
                           Defendant‐Counter‐Claimant ‐ Appellant, 
                                             
                JOE COLANGELO, in his capacity as Town Manager and Zoning 
                Enforcement Officer, 
                 
                           Defendant. 
                                                                              
                                               
                        Appeal from the United States District Court 
                                for the District of Vermont 
                        No. 2:16‐cv‐16 – William K. Sessions, Judge. 
                                                                              
                                             1
                                         
Before:       RAGGI, HALL, and SULLIVAN, Circuit Judges. 
 
       Appeal  from  a  permanent  injunction  barring  Town  of  Shelburne  from 
enforcing  an  ordinance  regulating  hazardous  substances  and  certain  zoning 
bylaws  against  Vermont  Railway  in  connection  with  Railway’s  road  salt 
transloading facility.    The Town argues on appeal that the ordinance falls within 
the  “police  powers”  exception  to  preemption  by  the  Interstate  Commerce 
Commission Termination Act (“ICCTA”).    Because the ordinance imposes on rail 
activity restrictions that do not meaningfully protect public health and safety, it 
does not meet the “police powers” exception and is therefore preempted by the 
ICCTA.    To the extent the Town seeks to challenge the District Court’s ruling that 
the  Railway’s  activities  do  not  constitute  “transportation  by  rail  carrier,”  that 
challenge is dismissed for lack of jurisdiction.    Judge Sullivan dissents in part in 
a separate opinion. 
        
       AFFIRMED. 
                                                                                            
 
                                   CLAUDINE  C.  SAFAR,  Monaghan  Safar  Ducham 
                                   PLLC, Burlington, Vermont, for Defendant‐Counter‐
                                   Claimant ‐ Appellant. 
                                    
                                   JENNIFER  E.  MCDONALD  (Marc  B.  Heath,  Evan  J. 
                                   O’Brien, on the brief), Downs Rachlin Martin PLLC, 
                                   Burlington,  Vermont,  for  Plaintiff‐Counter‐
                                   Defendant ‐ Appellee. 
                                    
                                                                                            
                                              
HALL, Circuit Judge: 

    This is an appeal from a judgment entered on January 2, 2018, in the United 

States District Court for the District of Vermont (Sessions, J.), granting a permanent 

injunction barring the Town of Shelburne, Vermont (“the Town”) from enforcing 
                                       2
against Vermont Railway, Inc. (“the Railway”) the Town’s “Ordinance Regulating 

the  Storage,  Handling  and  Distribution  of  Hazardous  Substances”  (“the 

Ordinance”) and §§ 1950.1 and 1950.2(A) of the Performance Standards section of 

the  Town’s  zoning  bylaws.    The  litigation  arises  out  of  the  Railway’s 

development of property for use as a road salt transloading facility in the Town.   

When the Town enacted the Ordinance and then attempted to enforce it against 

the  Railway,  the  Railway  sought  injunctive  relief  in  the  District  Court.   

Determining that these regulations, as applied to the Railway, are preempted by 

the  Interstate  Commerce  Commission  Termination  Act  (“ICCTA”),  49  U.S.C. §§ 

10101  et  seq.,  the  District  Court  granted  a  permanent  injunction.    This  appeal 

followed. 

   The  issue  on  appeal  is  whether  the  Ordinance  falls  within  an  exception  to 

ICCTA  preemption  that  allows  the  continued  application  of  state  and  local 

regulations  affecting  rail  transportation  if  the  regulations  constitute  a  valid 

exercise  of  the  local  body’s  police  powers.    The  District  Court  ruled  that  the 

Ordinance  is  not  a  valid  exercise  of  the  Town’s  police  powers  because  it 

discriminates against the Railway and unreasonably burdens rail transportation 

by  placing  significant  restrictions  on  the  movement  of  rail  cars  and  rail 


                                             3
commodities,  which  restrictions  do  not  meaningfully  protect  public  health  and 

safety.    We  identify  no  error  in  either  the  District  Court’s  legal  analysis  of  the 

Town’s police powers or its factual findings underlying that analysis, and we thus 

affirm the judgment of the District Court.     

                                               I. 

   In late 2015, the Railway purchased a parcel of land along its main line in the 

Town.    The  Railway  intended  “to  develop  a  state‐of‐the‐art,  rail‐to‐truck 

transloading facility . . . intended for the handling of bulk commodities, primarily 

road  salt,  shipped  to  Vermont  by  rail  and  used  for  deicing  winter  roads” 

(“Facility”).    Appellee  Br.  1–2.    The  Railway  intended  to  stockpile  sodium 

chloride  (road  salt)  at  the  Facility  over  the  summer  months  for  distribution  as 

needed during the winter.     

   When the Town attempted to enforce a pre‐construction permit requirement 

against the Railway, the Railway sought declaratory and injunctive relief in the 

District  Court,  arguing  that  the  ICCTA  preempts  the  Town’s  local  zoning 

regulations as applied to the Railway.    Following a six‐day evidentiary hearing, 

on  June  29,  2016, the  District Court entered  a declaratory  order  that the  ICCTA 

preempts  the  Town’s  pre‐construction  permit  requirement,  and  enjoined  the 


                                               4
Town from “enforcing any regulation that prevents the Railway from constructing 

its  proposed  facility.”    J.  App.  316.    That  June  2016  declaratory  order 

determined, as part of the District Court’s preemption ruling, that the construction 

and  operations  of  the  Railway’s  planned  salt  transloading  facility  constitute 

“transportation by rail carrier” as that term is used in the ICCTA.    J. App. 332–34.   

The District Court “reserve[d] judgment on the question of whether the ICCTA 

preempts  other  zoning  regulations  derived  from the  Town’s  police  powers  that 

relate to the operation of the Railway’s proposed facility” and directed the Town 

to “indicate[] precisely which zoning regulations it intends to enforce.”    J. App. 

317.    The  District  Court  explained  that  its  future  consideration  of  identified 

regulations  would  not  require  it  to  revisit  the  “transportation  by  rail  carrier” 

ruling; rather, the court would merely evaluate whether each such regulation met 

the  police  powers  exception  to  ICCTA  preemption.    J.  App.  317,  343–44.    The 

Town  moved  for  reconsideration  of  the  June  2016  order,  and  the  District  Court 

denied that motion in June 2017.     

   On August 21, 2017, having received input from both parties, the court entered 

partial  final  judgment  on  its  June  2016  ruling  that  the  Railway’s  activities 

constitute  transportation  by  rail  carrier  and  the  ICCTA  “preempts  the 


                                             5
Town[’s] . . . pre‐construction permit requirement and related zoning regulations 

as to the [Facility].”    Sp. App. 7–8.    The Town did not appeal from that partial 

final judgment.    Indeed, the Town had specifically indicated it did “not oppose 

the  entry”  of  partial  final  judgment,  while  offering  suggested  language  that 

modified  the  Railway’s  proposed  partial  final  judgment  order  by  more  closely 

mirroring the District Court’s June 29 declaratory order.    Dkt. No. 193, 2:16‐cv‐

16.     

    A few weeks earlier, on August 8, 2017, the Town had enacted the Ordinance 

at  issue  in  this  appeal,  which  the  Town  identified  “as  falling  under  the  post‐

construction  police  powers  it  intend[ed]  to  enforce  against  the  Railway,  as 

requested by the Court’s June 29, 2016 Order.”1    Sp. App. 7.    At that time, the 

Facility “had been constructed and was fully operational.”    Appellee Br. 3; accord 


1       The Ordinance prohibits the storage of substances above certain quantities within 
250  meters  of  a  school  or  waterway:  550  tons  of  sodium  chloride,  calcium  chloride, 
magnesium chloride, or potassium chloride; 2,000 gallons on hydraulic oil, diesel fuel, 
unleaded fuel, heating oil, propane, motor oil, natural gas, or petroleum crude oil; and 
34,500 gallons of ammonia, chlorine, or hydrogen fluoride.    The Facility is within 250 
meters of the LaPlatte River.    The Facility holds 80,000 tons of road salt.    The only other 
road salt storage in the Town is the Town’s, which holds 550 tons.   
        Under  the  Ordinance,  storage  facilities  may  be  inspected  by  designated  Town 
officials, and “Health Orders” may be issued to require compliance.    Sp. App. 10.    A 
fine  of  $800  a  day  would  be  imposed  for  violations,  and  in  the  event  an  enforcement 
action were brought by the Town, the fines would go up to $10,000 a day.    The violator 
could also be responsible for any costs incurred by the Town in monitoring the site.   

                                                6
Sp. App. 6.2     

    About  three  weeks  later,  on  September  1,  2017,  the  Railway  moved  for  a 

preliminary  injunction  seeking  to  restrain  enforcement  of  the  Ordinance, 

following which the District Court held yet another evidentiary hearing.    In an 

Opinion and Order issued on December 7, 2017, the District Court ruled that the 

Ordinance  was  also  preempted  by  the  ICCTA,  and  permanently  enjoined  the 

Town from enforcing it against the Railway.3    The District Court reasoned that 

the Ordinance did not meet the police powers exception to preemption because (1) 

“the timing of its enactment, the focus and thresholds included in it, and the severe 

penalties permitted by it all point toward discrimination against the Railway” and 

(2)  “the  Ordinance  would  place  significant  restrictions  on  when  and  where  rail 

cars move and when and where rail commodities are shipped and stored,” which 


2      The Railway was required to obtain state permits before beginning construction.   
Pursuant to the Multi‐Sector General Permit (“MSGP”), the Railway prepared a Storm 
Water Pollution Prevention Plan (“SWPP”) and applied to the Vermont Department of 
Environmental Conservation for an authorization to discharge, which was granted and 
from which the Town did not appeal.    The Facility is subject to ongoing monitoring of 
discharge  by  the  State.    This  involves  upstream  and  downstream  monitoring  of  the 
LaPlatte River.    When an increase in sodium chloride was detected in the river, it was 
determined  the  increase  was  due  to  spillage  during  the  transloading  process  and 
improvements were made to the Facility to prevent such spillage.       
3      The  District  Court  also  held  that  §§  1950.1  and  1950.2(A)  of  the  Town’s  zoning 
bylaws  were  preempted  because  they  were  duplicative  of  the  Ordinance.    The  Town 
does not address the District Court’s ruling as to the zoning bylaws in its principal brief 
on appeal, and any challenge to that ruling is therefore waived.   
                                               7
restrictions  “unreasonably  burden  rail  transportation  and  do  not  meaningfully 

protect public health and safety.”    Sp. App. 16–17.    The District Court entered 

final judgment on that order on January 2, 2018. 

                                               II. 

   As  a  preliminary  matter,  we  do  not  have  jurisdiction  to  revisit  the  District 

Court’s  earlier  ruling  that  the  Railway’s  activities  in  the  Town  constitute 

“transportation by rail carrier” under the ICCTA.    That is because no appeal was 

taken from the August 21, 2017 final judgment reflecting that ruling.    The Town 

appealed solely from the District Court’s December 7, 2017 order and the January 

2,  2018  final  judgment  on  that  order.    The  Town’s  Notice  of  Appeal  does  not 

identify or reference any other decision or order of the District Court.    See Fed. R. 

App. P. 3(c)(1)(B) (requiring Notice of Appeal to “designate the judgment, order, 

or part thereof being appealed”); see also New Phone Co. v. City of New York, 498 F.3d 

127, 131 (2d Cir. 2007) (our appellate jurisdiction “depends on whether the intent 

to  appeal  from  [a]  decision  is  clear  on  the  face  of,  or  can  be  inferred  from,  the 

notice[] of appeal”).     

   The December 7, 2017 order does not revisit the transportation by rail carrier 

holdings from June 29, 2016 and June 28, 2017, discussing those rulings only to 


                                                8
provide the procedural background of the case and explain that they were now 

law of the case and no longer at issue: “Because the Court has already determined 

that the activities conducted at the facility constitute transportation by a rail carrier 

and are thus subject to the ICCTA’s preemption clause, the Court now needs only 

to determine whether the [] Ordinance falls with the scope of ICCTA preemption.”   

Sp. App. 15; see Musacchio v. United States, 136 S. Ct. 709, 716 (2016) (holding that, 

although law‐of‐the‐case doctrine does not bind an appellate court, prior rulings 

by a district court are presumed to govern later district court proceedings in same 

case).    Accordingly,  we  cannot  infer  from  a  Notice  of  Appeal  that  makes  no 

mention of the District Court’s June 29, 2016 or June 28, 2017 orders, much less its 

August 21, 2017 partial final judgment, that the Town intended to appeal from the 

District Court’s transportation‐by‐rail‐carrier ruling made therein.    See Shrader v. 

CSX  Transp.,  Inc.,  70  F.3d  255,  256  (2d  Cir.  1995)  (holding  that  we  did  not  have 

jurisdiction to consider an order not mentioned in the notice of appeal).    We lack 

“authority  to  waive  the  jurisdictional  requirements  of  Rule  3(c)(1)(B),  and  our 

jurisdiction  is  limited  by  the  wording  of  the  notice.”    Kovaco  v.  Rockbestos‐

Surprenant Cable Corp., 834 F.3d 128, 135 (2d Cir. 2016) (internal quotation marks 

and alterations omitted).   


                                               9
   Even if we were to assume that the earlier orders were somehow incorporated 

in the Town’s Notice of Appeal of both the December 7, 2017 order and January 2, 

2018 judgment, the Town would be barred from attempting to relitigate a question 

that was already definitively determined through the entry of the August 21, 2017 

partial final judgment that it failed timely to appeal.    See Bowles v. Russell, 551 U.S. 

205, 210 (2007) (holding that failure to timely appeal deprives an appellate court 

of jurisdiction); Cuoco v. Moritsugu, 222 F.3d 99, 110 (2d Cir. 2000) (noting that a 

district court’s entry of partial final judgment is immediately appealable); Fed. R. 

App. P. 4 (“the notice of appeal . . . must be filed with the district clerk within 30 

days after entry of the judgment or order appealed from.”); Andrew S. Pollis, Civil 

Rule 54(b): Seventy‐Five and Ready for Retirement, 65 FLA. L. REV. 711, 722–23 (2013) 

(noting the “severe” consequence of failing timely to appeal a Rule 54(b) judgment: 

“given  the  time  limit  for  appealing,”  a  litigant  who  “wait[s]  until  the  entire 

litigation  end[s]  to  challenge  the  order  [finds  that  he]  forfeited  his  right  to 

review”); cf. Window World of Chicagoland, LLC v. Window World, Inc., 811 F.3d 900, 

903  (7th  Cir.  2016)  (confronting  similar  issue  and  holding  that,  under  both 

collateral estoppel and law of the case, ruling that “is immediately appealable” is 

barred from later appeal when litigant “gave up his chance to have the judgment 


                                            10
in [opponent’s] favor set aside” at first opportunity).    That the Town specifically 

indicated it did not oppose entry of a partial final judgment indicates at the very 

least the Town was aware an appealable judgment was being entered.    When it 

did  not  timely  appeal  the  partial  final  judgment  of  August  21,  2017,  the  Town 

forfeited its right to appeal the transportation‐by‐rail‐carrier ruling here.4     

    The  sole  question  before  this  Court  on  appeal,  therefore,  is  whether  the 

Ordinance meets the police powers exception to preemption by the ICCTA.    We 

have jurisdiction under 28 U.S.C. § 1291 to review the District Court’s order and 

final judgment on this issue.   

                                            III. 

    We  review  the  application  of  preemption  principles  de  novo.    Marentette  v. 

Abbott  Laboratories,  Inc.,  886  F.3d  112,  116  (2d  Cir.  2018).    We  review  factual 

findings for clear error.    Church & Dwight Co. v. SPD Swiss Precision Diagnostics, 

GmBH, 843 F.3d 48, 62 (2d Cir. 2016). 

                                            IV. 

    The only argument advanced by the Town is that “the Ordinance constitutes a 




4  Even if the Town could surmount this jurisdictional obstacle, however, we would 
reject any challenge to the ICCTA’s application to the Railway’s facility for the reasons 
ably stated by the District Court. 
                                            11
valid exercise of the Town’s traditional municipal police powers and, therefore, is 

not preempted by the ICCTA.”    Appellant Br. 13.    The District Court correctly 

determined the Ordinance is not a valid exercise of the Town’s police powers, and 

we therefore affirm the District Court’s grant of a permanent injunction barring 

the Town from enforcing the Ordinance against the Railway.     

   The Supremacy Clause of the United States Constitution provides that federal 

law “shall be the supreme Law of the Land[,] . . . any Thing in the Constitution or 

Laws of any State to the Contrary notwithstanding.”    U.S. Const. Art. VI, cl. 2. 

Federal  preemption  may  “occur  where  compliance  with  both  federal  and  state 

regulations is a physical impossibility, or where state law impedes the execution 

of the full purposes and objectives of Congress.”    Entergy Nuclear Vt. Yankee, LLC 

v.  Shumlin,  733  F.3d  393,  409  (2d  Cir.  2013)  (internal  citations  omitted);  see  also 

Greater N.Y. Metro. Food Council, Inc. v. Giuliani, 195 F.3d 100, 104–05 (2d Cir. 1999) 

(“Under  the  doctrine  of  preemption, . . . any  state  or  municipal  law  that  is 

inconsistent  with  federal  law  is  without  effect.”)  (abrogated  on  other  grounds).   

The  “most  obvious”  form  of  preemption,  however,  occurs  “where  Congress 

expressly  states  that  it  is  preempting  state  authority.”  County  of  Suffolk  v.  Long 

Island Lighting Co., 728 F.2d 52, 57 (2d Cir. 1984). 


                                              12
   The  ICCTA  contains  such  an  express  preemption  clause.  It  vests  the  Surface 

Transportation Board with exclusive jurisdiction over “(1) transportation by rail 

carriers,”  and  “(2)  the  construction,  acquisition,  operation,  abandonment,  or 

discontinuance of . . . tracks, or facilities,” and states that “the remedies provided 

under this part with respect to regulation of rail transportation are exclusive and 

preempt the remedies provided under Federal or State law.” 49 U.S.C. § 10501(b). 

   We have recognized, however, that: 

   not  all  state  and  local  regulations  are  preempted  by  the  [ICCTA];  local 
   bodies  retain  certain  police  powers  which  protect  public  health  and 
   safety. . . . [S]tates  and  towns  may  exercise  traditional  police  powers  over 
   the  development  of  railroad  property,  at  least  to  the  extent  that  the 
   regulations protect public health and safety, are settled and defined, can be 
   obeyed with reasonable certainty, entail no extended or open‐ended delays, 
   and  can  be  approved  (or  rejected)  without  the  exercise  of  discretion  on 
   subjective questions. 
      
Green  Mountain  R.R.  Corp.  v.  Vermont,  404  F.3d  638,  643  (2d  Cir.  2015)  (internal 

quotation marks omitted).    In Green Mountain, we held that “generally applicable, 

non‐discriminatory  regulations  and  permit  requirements,”  such  as  “[e]lectrical, 

plumbing and fire codes, [and] direct environmental regulations enacted for the 

protection of the public health and safety,” were the kind of regulation that could 

withstand ICCTA preemption.    Id.   

   Under  Green  Mountain,  the  threshold  question  in  our  inquiry  into  whether  a 

                                             13
given  local  regulation  is  a  permissible  exercise  of  the  governing  body’s  police 

power, such that it is not subject to preemption under the ICCTA, is whether that 

regulation “protect[s] public health and safety.”    Id.    The District Court’s finding 

that the Ordinance does not “achieve[] any meaningful health or safety goals” is 

amply  supported  by  the  record.    Sp.  App.  25;  see  Sp.  App.  22–24.    That  is,  the 

Town’s experts knew of no other legislation that classified road salt as a hazardous 

material;  the  Town’s  own  salt  storage  shed  did  not  have  the  environmental 

monitoring mechanisms that were in place at the Facility; the Ordinance outlaws 

spillage of road salt as may happen at the Facility, but permits the spreading of 

road salt for the purpose of de‐icing motorways, driveways, and sidewalks; and 

the  Town  itself  spreads  road  salt  throughout  the  winter  months.    Indeed,  the 

Town’s  own  expert  admitted  that  the  mere  storage  of  road  salt  causes  no 

environmental impact.    Given this evidence, we conclude that the District Court 

was not clearly erroneous in finding that the Ordinance failed to promote public 

health and safety.    Applying this factual finding in our own de novo review, we 

conclude  that  the  Town’s  assertion  of  a  police  powers  exception  to  preemption 

fails as a matter of law.5    See Green Mountain, 404 F.3d at 643. 


5        The Town does not argue that the District Court’s permanent injunction analysis 

                                             14
                                             V. 

    For the foregoing reasons, the judgment of the District Court is AFFIRMED. 

 

     

 




was erroneous, and, having determined that the District Court’s preemption analysis is 
sound,  we  do  not  separately  analyze  the  District  Court’s  imposition  of  a  permanent 
injunction.     
                                             15
SULLIVAN, Circuit Judge, concurring in part and dissenting in part: 

      I agree with my colleagues that the Town’s ordinance does not fall within 

the police powers exception to the ICCTA, and so I concur in Parts I, III, and IV of 

the majority opinion.  I dissent merely with respect to its holding in Part II that we 

lack  jurisdiction  to  review  the  district  court’s  conclusion  that  the  Railway’s 

activities constitute “transportation by [a] rail carrier[].”  49 U.S.C. § 10501(b)(1).   

                                    I.  BACKGROUND 

      The  procedural  quirks  of  this  case  bear  noting.    On  January  26,  2016,  the 

Railway  filed  a  complaint,  seeking  both  a  declaration  that  the  Town’s  pre‐

construction permitting ordinance was preempted by the ICCTA and injunctive 

relief barring enforcement of the ordinance.  On June 29, 2016, the district court 

entered an order finding that (1) “the construction and operation of the Railway’s 

planned intermodal facility constitute[d] ‘transportation by a rail carrier,’” and (2) 

the  ICCTA  preempted  the  Town’s  pre‐construction  permitting  regime.  

Accordingly, the district court “enjoin[ed] the Town from enforcing any regulation 

that prevents the Railway from constructing its proposed facility.”  Although the 

Railway completed construction of its facility in June 2017, the district court did 

not enter partial final judgment on the June 29, 2016 order until August 21, 2017.   

      Meanwhile,  on  August  8,  2017,  the  Town  enacted  a  new  ordinance  that 
prohibited the storage of certain quantities of sodium and other chemicals within 

250 meters of a school or waterway (the “Storage Ordinance”).  On September 1, 

2017, the Railway moved for a preliminary injunction, seeking to bar the Storage 

Ordinance’s enforcement. The district court held a preliminary injunction hearing 

on September 25, 2017, but did not rule on the motion at that time.  In the interim, 

the Court issued a TRO enjoining enforcement of the Storage Ordinance pending 

the preliminary injunction ruling.  After resuming the hearing on November 1 and 

2,  2017,  the  district  court  issued  its  December  7,  2017  order,  which  effectively 

granted (1) a preliminary injunction to the Railway, (2) judgment for the Railway, 

and (3) a permanent injunction as the remedy for the judgment.   

                                     II.  DISCUSSION 

                                            A. 

       The  majority  first  asserts  that  we  lack  jurisdiction  to  review  whether  the 

Railway’s activities constitute transportation by a rail carrier because the Town’s 

notice  of  appeal  only  refers  to  the  December  7,  2017  order.    According  to  the 

majority,  that  order  discussed  the  district  court’s  prior  transportation‐by‐rail‐

carrier  ruling  “only  to  provide  the  procedural  background  of  the  case.”    This 

misreads both the relevant legal inquiry and the district court’s order.  



                                             2
       A  party  seeking  a  preliminary  injunction  must  establish,  among  other 

things, that it “is likely to succeed on the merits,” Citigroup Glob. Markets, Inc. v. 

VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 34 (2d Cir. 2010) (quoting 

Winter  v.  Natural  Resources  Defense  Council,  Inc.,  555  U.S.  7,  20  (2008)),  and  the 

district  court’s  December  7,  2017  order  clearly  concluded  that  the  Railway  was 

assured of such success under the ICCTA.  But whether implicit or explicit, such a 

determination turned on a finding that the Railway’s activities were covered by 

the  ICCTA  in  the  first  place.    Specifically,  the  ICCTA  provides  that  “[t]he 

jurisdiction  of  the  [Surface  Transportation]  Board  over  transportation  by  rail 

carrier  .  .  .  is  exclusive”  and  that  “the  remedies  provided  under  this  part  with 

respect  to  the  regulation  of  rail  transportation  are  exclusive  and  preempt  the 

remedies provided under Federal and State law.”  49 U.S.C. § 10501(b).  Thus, in 

order for a rail carrier to succeed on its claim that the ICCTA preempts a state or 

local  ordinance,  the  carrier  must  first  show  that  its  activities  constitute 

“transportation by [a] rail carrier[]” such that they are subject to the ICCTA.  See, 

e.g., Island Park, LLC v. CSX Transp., 559 F.3d 96, 103 (2d Cir. 2009); see also New 

York Susquehanna & W. Ry. Corp. v. Jackson, 500 F.3d 238, 247 (3d Cir. 2007) (“The 

first question to which we turn is whether the activities at issue are ‘transportation 



                                               3
by rail carrier,’ and thus subject to the [ICCTA].”).   

       In  granting  judgment  and  a  permanent  injunction  on  the  basis  of  ICCTA 

preemption, the district court’s December 7, 2017 order necessarily had to find that 

the Railway’s activities constituted “transportation by [a] rail carrier[].”  Thus, the 

district  court’s  statement  that  it  had  “already  determined  [in  its  June  29,  2016 

order] that the activities conducted at the facility constitute transportation by a rail 

carrier” merely reflects that the district court was incorporating by reference its 

previous legal conclusion into its December 7, 2017 order.  In that regard, this case 

is  very different  from  Shrader  v.  CSX  Transp.,  Inc.,  70  F.3d  255  (2d  Cir.  1995),  in 

which we held that we lacked jurisdiction to review a prior order – not referenced 

in the notice of appeal – when that prior order disposed of a different claim and 

was only mentioned in the operative order to provide the procedural history of 

the  case.    Id.  at  256.    Here,  by  contrast,  the  finding  that  the  Railway’s  activities 

constituted transportation by a rail carrier was a necessary first step to exercising 

jurisdiction and enjoining enforcement of the Storage Ordinance.  The fact that the 

Town did not appeal the June 29, 2016 order – and its finding that the Railway’s 

activities  constituted  transportation  by  a  rail  carrier  under  the  ICCTA  –  cannot 

insulate the December 7 order’s implicit adoption of that finding from appellate 



                                                 4
review,  any  more  than  converting  a  preliminary  injunction  to  a  permanent 

injunction bars review of any reasoning adopted, but not articulated anew, by the 

order granting a permanent injunction.  Cf. All. for Open Soc’y Int’l, Inc. v. United 

States Agency for Int’l Dev., No. 15‐974 (L), 2018 WL 6683523 (2d Cir. Dec. 20, 2018) 

(affirming  permanent  injunction  where  the  underlying  district  court  order 

converting the preliminary injunction to a permanent injunction merely reiterated 

its previous findings as to irreparable harm and success on the merits).   

                                              B. 

       Equally unpersuasive is the majority’s alternative conclusion that, even if 

the December 7, 2017 order adequately ruled on the transportation‐by‐rail‐carrier 

question, the Town was nonetheless “barred from attempting to relitigate [this] 

question”  at  all  because  it  “failed  timely  to  appeal”  the  August  21,  2017  partial 

final judgment.   

       The  August  21,  2017  partial  final  judgment  relied  on  by  the  majority 

“finalized”  an  injunction  that  barred  the  Town  from  enforcing  a  different,  pre‐

construction  ordinance.    That  ordinance  required  the  Railway  to  submit  its 

construction plans to the Town for approval before commencing construction on 

its contemplated storage facility.  But by the time the partial final order was issued 



                                              5
on  August  21,  2017,  the  storage  facility  was  already  constructed.    Therefore,  an 

appeal of the partial final judgment would have been pointless, since even vacatur 

of the injunction would not have enabled the Town to enforce its pre‐construction 

ordinance against a facility that was already built.  Put differently, by the time the 

storage facility was completed in June 2017, there was no justiciable controversy 

between the Town and the Railway that could be remedied by appellate review, 

as “it is axiomatic that there must be a continuing controversy capable of redress 

by this Court.”  Haley v. Pataki, 60 F.3d 137, 141 (2d Cir. 1995).  Indeed, if the Town 

had attempted to appeal the August 21, 2017 partial final judgment, I expect we 

would have promptly dismissed it on the grounds of mootness.  See, e.g., Honig v. 

Students of the Cal. Sch. for the Blind, 471 U.S. 148, 149 (1985) (per curiam) (holding 

appeal  moot  when  tests  ordered  by  preliminary  injunction  had  already  been 

carried out).  Remarkably, the majority chastises the Town for not bringing such a 

frivolous  appeal  –  solely  to  preserve  its  ability  to  challenge  the  district  court’s 

transportation‐by‐rail‐carrier ruling in the event of a possible future appeal of a 

yet‐to‐be‐issued injunction on a different ordinance.  I am aware of no precedent 

that requires such wasteful litigation, and I fear that such an illogical ruling would 

spawn  appeals  of  virtually  every  preliminary  injunction  in  this  Circuit  simply 



                                               6
because  risk‐averse  litigants  would  wish  to  avoid  accusations  of  waiver  in  the 

event  of  future  unfavorable  rulings  by  the  district  court.    For  these  reasons,  I 

dissent from the conclusion that, having failed to appeal the partial final judgment, 

the  Town  forfeited  its  right  to  appeal  the  district  court’s  transportation‐by‐rail‐

carrier ruling. 

                                             C. 

       What  the  majority  conclusorily  acknowledges  in  footnote  four  –  that  it 

would affirm the district court’s transportation‐by‐rail‐carrier ruling anyway – is 

correct, and the ground on which I would affirm the district court’s finding.   

       The Railway’s facility is a transloading center designed “for unloading bulk 

salt arriving by rail for local distribution by truck and for temporary storage in 

sheds pending distribution.”  In other words, as the majority puts it, the facility 

“stockpile[s]  sodium  chloride  .  .  .  over  the  summer  months  for  distribution  as 

needed  during  the  winter.”    The  ICCTA  defines  “transportation”  to  include  “a 

locomotive,  car,  vehicle,  vessel,  warehouse  .  .  .  yard,  property,  facility, 

instrumentality, or equipment of any kind related to the movement of passengers 

or property, or both, by rail.”  49 U.S.C. § 10102(9).  In accord with the statute’s 

definition, this Circuit’s precedent leaves no doubt that a transloading facility used 



                                              7
for the storage of property constitutes “transportation.”  See Green Mountain R.R. 

Corp. v. Vermont, 404 F.3d 638, 642 (2d Cir. 2005) (“Certainly, the plain language 

[of the ICCTA] grants the [STB] wide authority over the transloading and storage 

facilities.”).    Accordingly,  the  Railway’s  road  salt  warehouse  falls  under  the 

definition of “transportation” covered by the ICCTA.  

       Nor can there be any dispute that the Railway qualifies as a “rail carrier” 

under the statute.  The ICCTA defines “rail carrier” to mean “a person providing 

common  carrier  railroad  transportation  for  compensation  .  .  .  .”    49  U.S.C. 

§ 10102(5).  One distinctive feature of a common carrier is that it “undertakes to 

carry  for  all  people  indifferently,  and  hence  is  regarded  in  some  respects  as  a 

public servant,” N.Y. Susquehanna, 500 F.3d at 250, whereas a private carrier “offers 

services  to  limited  customers  under  limited  circumstances  and  assumes  no 

obligation to serve the public at large,” id. at 251.  The Railway publicly advertised 

the rate it charged for intermodal shipments, “which indicates that it holds itself 

out  to  the  public”  as  able  and  willing  to  ship  goods  for  all  comers.    Id.  

Additionally, although the Town argued that the Railway only built the facility to 

aid in the transportation of one commodity – salt – evidence in the record suggests 

that in fact the Railway planned to “occasionally transport other goods, such as 



                                             8
lumber  .  .  .  [and]  windmill  blades.”    Such  evidence  works  against  the  Town’s 

contention that the facility was only built to store road salt provided by Cargill.  

Accordingly, the Railway’s activities plainly constitute “transportation by [a] rail 

carrier[]” under the ICCTA, and I would affirm the district court in finding so.      

                                    III.  CONCLUSION 

       Although  I  disagree  with  the  majority’s  waiver  finding  in  Part  II,  this  is 

ultimately  an  intramural  dispute  since  we  all  agree  that  the  Storage  Ordinance 

does  not  fall  within  the  police  powers  exception  to  ICCTA  preemption.  

Accordingly,  I  would  affirm  the  judgment  of  the  district  court  in  all  respects, 

including that the Railway’s activities constitute transportation by a rail carrier. 




                                             9